DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. An explanation is provided below.
Argument 1: Applicant states (p.6):
In particular, the claim is amended to recite a controller that adjusts the time-dependent phase shift to convert a phase noise component to amplitude noise that is maximized on a DC component of the downconverted signal . . . Subburaj never contemplates the claimed technique to maximize amplitude noise. Claim 1 further recites that the amplitude of the housing reflection from the downconverted signal is determined and an error condition is signaled if the housing reflection exceeds a predetermined threshold. Thus, the claimed technique maximizes the amplitude of noise and then uses the amplitude as a measure of the housing reflection, which is used to signal an error condition if the housing reflection exceeds a predetermined threshold.
Response 1:
The Examiner respectfully disagrees. Subburaj teaches “[0024] Shifting the spectrum by the frequency and phase of the determined magnitude of the interference (e.g., the interferer signal) causes the antenna coupling (or near-object reflection, whichever dominates) to be transformed to a DC signal (e.g., a direct-current signal of 0 Hz) at the output of the signal shifter 284. Accordingly, substantially all of the amplitude noise associated with the interferer signal is in the I-chain signal (e.g., the signal chain through components 262, 264, 270, and onwards), while the Q-chain signal is substantially devoid of such amplitude noise.”;  “[0026]  The chassis 206 includes a near-object reflector 208 (e.g., a vehicle bumper) . . . The chassis 206 optionally also refers to the protective housing or casing of the radar apparatus” and further discloses fig. 8 820 “program signal shifters” 830 “determine configuration providing lowest noise levels”; 0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ in power by less than a predetermined threshold (e.g., around 3 dB)”; [entering bypass mode corresponds to an error condition because it is triggered outside a threshold.].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subburaj et al. (US-20200025871 hereinafter Subburaj).

	Regarding claim 1, Subburaj  teaches A radar system, comprising:
	 a signal generator (Subburaj “transmitter 202”) that supplies a frequency modulated continuous wave (FMCW) (Subburaj 0008 “ FMCW radar system signals”) signal to a 
transmit antenna protected by a housing (Subburaj 0027 “chassis 206 optionally also refers to the protective housing or casing of the radar apparatus”), the 
housing causing a housing reflection (Subburaj 0027 “near-object reflector 208 is detected and mitigated using calibration and operational routines”; 0023 “interferer signal may also refer to (a) strong reflection(s) (or near-object reflections) of the transmitted signal to the receiver antenna by known objects that are relatively close to the radar apparatus, such as the vehicle chassis behind (or in) which the radar apparatus is mounted.”; [See above 0027 the chassis optionally also to the housing and thus the interferer signal corresponds to the housing reflection.]) having a 
frequency offset from the FMCW signal (Subburaj 0025 “Signal shifters 212 and/or 284 are programmed to shift the spectrum of the transmitted signal and/or the spectrum of the received signal by the determined magnitude of the frequency and phase of the interferer signal. The output of the signal shifter 284 is generally referred to as the shifted baseband signal and the frequency and phase of the interferer signal after the signal shifts, while the output of the signal shifter 284 is referred to as the interferer-offset frequency”);
	 a variable phase shifter element that derives a reference signal (Subburaj 0032 fig. 2 mixer “260”; “quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal.”; [See the interaction between the LO system and signal shifters in the transmitter end and mixer within the receiver end.]) from the 
FMCW signal (Subburaj 0029 “LO system 210 output signal is, for example, a FMCW (frequency-modulated continuous wave)”) by 
applying a time-dependent phase shift based on the frequency offset (Subburaj 0038 “programmed frequency shift and phase shift controls”; 0045 “The analog signal shifter 212 is operable to perform a programmed frequency shift (ω1) and phase shift (φ1) upon the LO system 210 output signal in accordance with: y(t)=x(t)*e.sup.(j*2π*ω1*t+φ1 where y(t) is the output of the analog signal shifter 212, x(t) is the LO system 210 output signal that is input to the analog signal shifter 212, and t is time.”);
	 and a mixer that obtains a receive signal including said housing reflection and multiplies the receive signal with the reference signal to produce a downconverted signal (Subburaj 0032 “The in-phase signal mixer 262 and the quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal. ”);
a controller (0021 ”a shift controller 292”) that adjusts the time-dependent phase shift to convert a phase noise component to amplitude noise (0036 “The select input of the multiplexer 286 is driven (e.g., by the multiplexer controller 292) based of the comparison the amplitude noise in the system with the phase noise. For example, when the amplitude noise in the system dominates over the phase noise, the select input is driven such that the imaginary portion of the received complex signal is forwarded by the multiplexer 286”; Subburaj 0022 “shift controller 292. The noise-mitigated FMCW radar system is arranged to reduce (e.g., mitigate or suppress) the impact of at least one of amplitude noise and phase noise associated with an interferer signal.”) that is 
maximized on a DC component of the downconverted signal (0025 “Shifting the spectrum by the frequency and phase of the determined magnitude of the interference (e.g., the interferer signal) causes the antenna coupling (or near-object reflection, whichever dominates) to be transformed to a DC signal”; 0068 “dominant interferer 520 is offset (e.g., having a frequency separation) from the y-axis at the DC (e.g., “zero”) frequency point by a frequency offset 530”; 0077 “In the transmit-side noise-mitigated FMCW radar, the phase of the transmit wave is modulated continuously using a FM slope having a starting frequency and starting phase such that the dominant interferer 520 is at the DC point of the receiver mixer output signal spectrum.”), determines 
an amplitude of the housing reflection from the downconverted signal (Subburaj 0061 “LNA 250 corresponding to a reflector or interferer, A is a constant representing the reflected signal's amplitude in the ideal case (without amplitude noise), α(t) is the multiplicative amplitude noise (AN) introduced in the PA 220”; [interferer corresponds to the housing reflection. AN refer to the amplitude and thus an amplitude has been determined; 0026 “The chassis 206 includes a near-object reflector 208 (e.g., a vehicle bumper) . . . The chassis 206 optionally also refers to the protective housing or casing of the radar apparatus”]), and signals 
an error condition if the housing reflection exceeds a predetermined threshold (Subburaj fig. 8 820 “program signal shifters” 830 “determine configuration providing lowest noise levels”; 0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ in power by less than a predetermined threshold (e.g., around 3 dB)”; [entering bypass mode corresponds to an error condition because it is triggered outside a threshold.]).

	Regarding claim 8, Subburaj teaches A radar system, comprising: a signal generator that supplies (Subburaj 0017 “electronic system 129, such as a computer, electronics control “box” or display, communications equipment (including transmitters), or any other type of electronic system arranged to generate radio-frequency signals.”) 
a FMCW signal to a transmit antenna (Subburaj 0008 “ FMCW radar system signals”) 
protected by a housing, the (Subburaj 0023 “The interferer signal may also refer to (a) strong reflection(s) (or near-object reflections) of the transmitted signal to the receiver antenna by known objects that are relatively close to the radar apparatus, such as the vehicle chassis behind (or in) which the radar apparatus is mounted.”; “The chassis 206 optionally also refers to the protective housing or casing of the radar apparatus”) housing causing 
a housing reflection having a frequency offset from the FMCW signal (Subburaj 0025 “Signal shifters 212 and/or 284 are programmed to shift the spectrum of the transmitted signal and/or the spectrum of the received signal by the determined magnitude of the frequency and phase of the interferer signal. The output of the signal shifter 284 is generally referred to as the shifted baseband signal and the frequency and phase of the interferer signal after the signal shifts, while the output of the signal shifter 284 is referred to as the interferer-offset frequency”);
a mixer that derives a downconverted signal from a receive signal including said housing reflection (Subburaj 0032  mixer 262 and the quadrature signal mixer 263 are operable to down-convert; 0088 “The input baseband signal 702 includes the dominant interferer 710.”);
and an analog to digital converter that digitizes the downconverted signal (Subburaj 0032 “ADC”); 
and a controller (0021 ”a shift controller 292”) that adjusts the time-dependent phase shift to convert a phase noise component to amplitude noise (0036 “The select input of the multiplexer 286 is driven (e.g., by the multiplexer controller 292) based of the comparison the amplitude noise in the system with the phase noise. For example, when the amplitude noise in the system dominates over the phase noise, the select input is driven such that the imaginary portion of the received complex signal is forwarded by the multiplexer 286”; 0022 “shift controller 292. The noise-mitigated FMCW radar system is arranged to reduce (e.g., mitigate or suppress) the impact of at least one of amplitude noise and phase noise associated with an interferer signal.”)  that is 
maximized on a DC component of the downconverted signal (0024 “Shifting the spectrum by the frequency and phase of the determined magnitude of the interference (e.g., the interferer signal) causes the antenna coupling (or near-object reflection, whichever dominates) to be transformed to a DC signal (e.g., a direct-current signal of 0 Hz) at the output of the signal shifter 284. Accordingly, substantially all of the amplitude noise associated with the interferer signal is in the I-chain signal (e.g., the signal chain through components 262, 264, 270, and onwards), while the Q-chain signal is substantially devoid of such amplitude noise.”; 0025 “Shifting the spectrum by the frequency and phase of the determined magnitude of the interference (e.g., the interferer signal) causes the antenna coupling (or near-object reflection, whichever dominates) to be transformed to a DC signal”; 0068 “dominant interferer 520 is offset (e.g., having a frequency separation) from the y-axis at the DC (e.g., “zero”) frequency point by a frequency offset 530”; 0077 “In the transmit-side noise-mitigated FMCW radar, the phase of the transmit wave is modulated continuously using a FM slope having a starting frequency and starting phase such that the dominant interferer 520 is at the DC point of the receiver mixer output signal spectrum.”; 0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ”), determines 
an amplitude of the housing reflection from the downconverted signal (0026 “The chassis 206 includes a near-object reflector 208 (e.g., a vehicle bumper) . . . The chassis 206 optionally also refers to the protective housing or casing of the radar apparatus” and further discloses fig. 8 820 “program signal shifters” 830 “determine configuration providing lowest noise levels; 0061 “LNA 250 corresponding to a reflector or interferer, A is a constant representing the reflected signal's amplitude in the ideal case (without amplitude noise), α(t) is the multiplicative amplitude noise (AN) introduced in the PA 220”; [interferer corresponds to the housing reflection. AN refer to the amplitude and thus an amplitude has been determined; 0026 “The chassis 206 includes a near-object reflector 208 (e.g., a vehicle bumper) . . . The chassis 206 optionally also refers to the protective housing or casing of the radar apparatus”]), and signals 
an error condition if the housing reflection exceeds a predetermined threshold (fig. 8 820 “program signal shifters” 830 “determine configuration providing lowest noise levels”; 0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ in power by less than a predetermined threshold (e.g., around 3 dB)”; [entering bypass mode corresponds to an error condition because it is triggered outside a threshold.]).

	Regarding claim 10, The radar system of claim 8, further comprising:
	 a high-pass filter having a cutoff frequency below which low frequency components of the downconverted signal are attenuated (Subburaj 0063 “mixer 260 naturally provides a high pass filter type of suppression to the phase noise generated in the LO system 612, where the high-pass filter corner frequency”).

	Regarding claim 11, The radar system of claim 10, wherein the mixer multiplies the receive signal by a reference signal (Subburaj 0007 “FIG. 2 is a block diagram of a noise-mitigated FMCW (frequency-modulated continuous-wave) radar system in accordance with embodiments of the disclosure”; [Reference signal is noted on the output of the signal shifter 299 which is used to multiply with the mixer 260 within the receiver 204.]) that 
shifts the offset frequency to or above the cutoff frequency (Subburaj 0025 “Signal shifters 212 and/or 284 are programmed to shift the spectrum of the transmitted signal and/or the spectrum of the received signal by the determined magnitude of the frequency and phase of the interferer signal. The output of the signal shifter 284 is generally referred to as the shifted baseband signal and the frequency and phase of the interferer signal after the signal shifts, while the output of the signal shifter 284 is referred to as the interferer-offset frequency and phase in the shifted baseband signal.”; [corresponds to its cutoff frequency]).

	Regarding claim 12, The radar system of claim 10, wherein the controller monitors the amplitude of the housing reflection based on phase noise (Subburaj 0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ”) in the downconverted signal near the cutoff frequency (See claim 10 0063).

	Regarding claim 13, The radar system of claim 10, wherein the 
mixer multiplies the receive signal by a quadrature-phase reference signal to produce the downconverted signal (Subburaj 0032 “quadrature signal mixer 263 are operable to down-convert ”), and wherein the 
controller monitors the amplitude of the housing reflection based on phase noise in the downconverted signal (Subburaj 0025 “Shifting the spectrum by the frequency and phase of the determined magnitude of the interference . . . amplitude noise associated with the interferer signal”).

	Regarding claim 14. A radar signal downconversion method, comprising:
	 supplying a frequency modulated continuous wave (FMCW) signal to a transmit antenna (Subburaj 0007 “FIG. 2 is a block diagram of a noise-mitigated FMCW (frequency-modulated continuous-wave) radar system”)
protected by a housing (Subburaj 0027 “chassis 206 optionally also refers to the protective housing or casing of the radar apparatus”), the 
housing causing a housing reflection having a frequency offset from the FMCW signal (Subburaj 0025 “Signal shifters 212 and/or 284 are programmed to shift the spectrum of the transmitted signal and/or the spectrum of the received signal by the determined magnitude of the frequency and phase of the interferer signal. The output of the signal shifter 284 is generally referred to as the shifted baseband signal and the frequency and phase of the interferer signal after the signal shifts, while the output of the signal shifter 284 is referred to as the interferer-offset frequency”);
	 derives a reference signal (Subburaj 0032 fig. 2 mixer “260”; “quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal.”) from the FMCW signal by 
applying a time-dependent phase shift (See claim 1: Subburaj 0038, 0045) based on the 
frequency offset (Subburaj 0033 “interferer signal at the mixer 260 or ADCs 270 and 272 output are referred to as the interferer offset frequency and phase in the baseband signal.”);
	 and multiplying the reference signal with a receive signal including said housing reflection to produce a downconverted signal (Subburaj 0032 “The in-phase signal mixer 262 and the quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal.”; 0088 “The input baseband signal 702 includes the dominant interferer 710.”);
adjusting the time-dependent phase shift (Subburaj 0045 “The analog signal shifter 212 is operable to perform a programmed frequency shift (ω1) and phase shift (φ1) upon the LO system 210 output signal in accordance with: y(t)=x(t)*e.sup.(j*2π*ω1*t+φ1 where y(t) is the output of the analog signal shifter 212, x(t) is the LO system 210 output signal that is input to the analog signal shifter 212, and t is time.”) to convert a phase noise component to amplitude noise that is maximized on a DC component of the downconverted signal (0024 “Shifting the spectrum by the frequency and phase of the determined magnitude of the interference (e.g., the interferer signal) causes the antenna coupling (or near-object reflection, whichever dominates) to be transformed to a DC signal (e.g., a direct-current signal of 0 Hz) at the output of the signal shifter 284. Accordingly, substantially all of the amplitude noise associated with the interferer signal is in the I-chain signal (e.g., the signal chain through components 262, 264, 270, and onwards), while the Q-chain signal is substantially devoid of such amplitude noise.”), determining 
an amplitude of the housing reflection from the downconverted signal (0026 “The chassis 206 includes a near-object reflector 208 (e.g., a vehicle bumper) . . . The chassis 206 optionally also refers to the protective housing or casing of the radar apparatus” and further discloses fig. 8 820 “program signal shifters” 830 “determine configuration providing lowest noise levels”), and signaling 
an error condition if the housing reflection exceeds a predetermined threshold (0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ in power by less than a predetermined threshold (e.g., around 3 dB)”; [entering bypass mode corresponds to an error condition because it is triggered outside a threshold.]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Shayovitz (US PAT 11163053) discloses “A vehicle, radar system of the vehicle and method of operating the vehicle. A transmit antenna transmits a radio wave and a plurality of receive antennae receive echo radio waves from an object receptive to the transmitted radio wave, wherein the echo radio waves includes short-range interference. A processor generates a plurality of radar data arrays for the return signals, wherein each radar data array represents the return signal received at a corresponding receiver antennae, estimates an amount of short-range interference present in the return signal of each radar data array, subtracts the estimate of short-range interference from each of the radar data array to obtain a plurality of clutter-free radar data arrays, and detects the object using at least the plurality of clutter-free radar data arrays. A navigation system navigates the vehicle based on the detection of the object (See abstract).”
Jenkins (US-20160091599) discloses “A method and apparatus for detection of blocking of a frequency-modulated continuous-wave, FMCW, radar device. A first signal being a first transmission signal including an object detection signal is transmitted. A second signal being a frequency offset signal relative the first signal is transmitted. A reception signal including at least a received version of the second signal is received. Blocking of the FMCW radar device is determined by identifying a blocking pattern in the received version of the second reception signal (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648